The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to Applicants 01/10/2022 amendment(s) /response(s) in the Application 17/426,787 by Giess et al. for “MULTI-LAYERED DISTRIBUTED GTP-C PROCESSING”, filed on 07/29/2021.  The amendment/response has been entered.


Response to Amendment
Per the 01/10/2022 Amendment:  
Claims 1 and 12 are amended. 
Claims 1-14 are pending.

The Section 112(b) rejection (as indication in the 12/23/21 Non-Final Rejection, pages 2-5) with respect to claims 1-14, is withdrawn because the 01/10/2022 claim amendments (see claims 1 and 12), and Applicants 01/10/2022 Remarks (Page 9), overcome the Section 112(b) rejection. Therefore it has been withdrawn.   


Allowable Subject Matter
A detailed search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims. The closest prior art found is as follows:

Regarding claim 1, O’Rourke et al. (US20070165622A1) teaches A method for communication between a first user device and a second user device via a telecommunication network, the network comprising two or more clusters, each cluster comprising one or more gateways; (O’Rourke, Figs. 1A and 3, paragraphs 26, 47, teach end nodes 120 (i.e. first user and second user device) in a telecommunication network comprising service gateway clusters 150-152 (i.e. two or more clusters comprising one or more gateways).) 
a run-time database storing information on the load of the gateways, (O’Rourke, paragraphs 14, 57, teach forming a sticky table at the load balancer to store entries that associate particular subscribers with particular gateways.) a subscriber database storing information on user profiles associated to a first user device, (O’Rourke, paragraphs 14, 57, teach forming a sticky table at the load balancer to store entries that associate particular subscribers with particular gateways so that subsequent messages from the same subscriber go to the same gateway for the duration of the session. Furthermore, any desirable additional information about the subscriber is stored in the sticky table (i.e. a user profile associated to a first user device.))
and a load balancer: the method comprising the following steps: (O’Rourke, Fig. 1A, see load balancer 160.)
receiving, at a load balancer of a first cluster of the two or more clusters, a connection request from the first user device; (O’Rourke, Figs. 1A and 3, paragraphs 26, 47, teach a request from an end node 120.)
sending, from the load balancer of the first cluster, a request message to a Runtime database of the first cluster; and receiving, at the load balancer, in response to said request message load information about all gateways; (O’Rourke, paragraphs 14, 57, teach any desirable additional information about the subscriber is stored in the sticky table.) selecting by the load balancer a gateway of the first cluster having a load in compliance with a predetermined load criterion; (O’Rourke, Fig. 3, paragraph 54, teach determining the gateway node of the cluster based on the subscriber and policy based routing ACL (i.e. load criterion).)
transmitting, from the first load balancer, the connection request from the first user device to the selected gateway of the first cluster (O’Rourke, Figs. 1A and 3, paragraphs 26, 47, teach the request from the load balancer to the service gateway.)
identifying, by the gateway, according to the user profile whether the first cluster is the preferred cluster for the second user device; (O’Rourke, Fig. 3, paragraph 54, teach determining the gateway node of the cluster based on the subscriber and policy based routing ACL. Furthermore, paragraph 43 teach the backload balancer identifying the preferred cluster for the second user device.)
if the first cluster is the preferred cluster of the second user device, establishing by the gateway a communication session between the first user device and the second user device by means of a response message to the gateway to which the first user device is connected and the user profile; (O’Rourke, Fig. 1A, paragraphs 26-28, teach the request sent to a backload balancer and then to the end host 120c.)
O’Rourke does not describe the user profiles including information on the location of the second user device; querying, by the gateway, the subscriber database for the user profile using an international mobile subscriber identity, IMSI, associated with the first user device; if the first cluster is not the preferred cluster for the second user device, transmitting, from the gateway, the connection request to a load balancer of a second cluster of the two or more clusters which is the preferred cluster for the second user device: sending, by the load balancer of the second cluster, a request message to the Run-Time database of the second cluster; and receiving, at the load balancer of the second cluster, a response message from the run-time database of the second cluster including the load information of the gateway of the second cluster; selecting by the load balancer of the second cluster a gateway in the second cluster having a load in compliance with a predetermined load criterion; transmitting, from the load balancer of the second cluster, the connection request from the first user device to the selected gateway of the second cluster querying, by the gateway, the subscriber database for the user profile using an international mobile subscriber identity, IMSI, number, associated with the first user device; identifying, by the gateway, according to the subscriber database, whether the connection request complies with the user profile and establishing by the gateway a communication session between the first user device and the second user device by sending a response message to the gateway in the first cluster. (claim 1); “the gateways configured to receive a connection request from the load balancer and to query the subscriber database for a user profile an international mobile subscriber identity, IMSI, associated with a user device and identifying whether the cluster is the preferred cluster in accordance with the user profile and wherein, if the cluster is the preferred cluster, the gateway is configured to establish, by means of the request message and the profile, a communication session between the first user device and the second user device by sending a response message via the gateway to the first user device and transmitting, if the cluster is not the preferred cluster, the connection request to a second load balancer of a second cluster of the two or more clusters which is the preferred cluster.” (claim 12).
Bosch et al. (US20140379938A1) is directed to retrieving a session routing state from a distributed hash table in the network (Abstract). More particularly, Fig. 6, paragraph 57, teach that in response to a query (step 94), retrieving session routing states (step 100).

Batz et al. (US7,650,402B1) is directed to receiving a packet included within a request that is associated with an end user and communicating the packet to a selected one of a plurality of gateways (Abstract). More particularly, Fig. 2, Col 7, lines 26-43, teach load balancer 14 forwarding the packet request to gat4eway 20 at step 2, thereby allowing delivery to an end user. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on M-F, 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WALLI Z BUTT/Examiner, Art Unit 2412